     Case 2:19-cv-01951-GMN-EJY Document 107 Filed 08/17/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    KATELYN WHITTEMORE,                                      Case No. 2:19-cv-01951-GMN-EJY
 5                  Plaintiff,
                                                                             ORDER
 6           v.
 7    ANDERSON FINANCIAL SERVICES, LLC,
      et al.,
 8
                    Defendants.
 9

10           Defendant filed the exact same document twice; that is, the Stipulation and Order Extending
11    Time to Respond to Plaintiff’s Second Amended Complaint (ECF Nos. 105 and 106). The identical
12    Stipulations provide no reason for the fourth extension requested. In the absence of any explanation
13    regarding why the fourth extension is needed, the Court will not grant the request.
14           Accordingly, IT IS HEREBY ORDERED that the Stipulations and Orders Extending Time
15    to Respond to Plaintiff’s Second Amended Complaint (ECF Nos. 105 and 106) are DENIED.
16

17           DATED THIS 17th day of August, 2021.
18
19

20                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                      1
